Title: To John Adams from John Avery, 24 September 1800
From: Avery, John,Avery, Samuel,Avery, David
To: Adams, John


Honoured President
Sir,
Datd. at Preston September 24th. AD 1800

We the under Signd did on or about the 30th of October last pay into the Treasury of the United States thirty four Dollars for the obtainment of a Patent right of a Machine for Cuting and Heading Nales and likewise the moddle and drawings requisit in Such Casses With an asureance from the Seccretary of a Patent if attainable delivered at the Post office in Norwich (Connecticut) in a Short time or the money returnd at that place—Whereas We have not receivd nither Patent nor Money nor information respecting the matter. We take the libberty to Write to Your Honr. for a patent if attainable if not for the money returnd at the place above mentiond.
from your Honours, most obedient and Humble Servants
John AverySamuel AveryDavid Avery